
	
		I
		112th CONGRESS
		2d Session
		H. R. 4029
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2012
			Mr. Posey (for
			 himself, Ms. Waters,
			 Mr. Westmoreland,
			 Mr. Jones, and
			 Mr. Pearce) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To permit certain current loans that would otherwise be
		  treated as non-accrual loans as accrual loans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Common Sense Economic Recovery Act of
			 2012.
		2.Treatment of
			 certain loans
			(a)In
			 generalFor purposes of
			 determining capital requirements or measuring capital of an insured depository
			 institution under section 38 of the Federal Deposit Insurance Act (12 U.S.C.
			 1831o) or any other provision of law or regulatory guidance, an insured
			 depository institution that would otherwise be required to treat a loan as a
			 non-accrual loan may treat such loan as an accrual loan, if—
				(1)the loan is
			 current;
				(2)during the previous 6-month period, no
			 monthly payment on the loan has been more than 30 days delinquent; and
				(3)the payments on the loan are being made
			 pursuant to the contractual terms of the loan agreement and any refinances and
			 modifications that are agreed to by all of the parties.
				(b)Demonstration of
			 ability To perform on a loanNotwithstanding subsection (a), a modified
			 or restructured loan may not be treated as a non-accrual loan if the borrower
			 demonstrates the ability to perform on such a loan—
				(1)over a period of 6
			 months; or
				(2)with respect to a
			 loan on a quarterly, semi-annual, or longer repayment schedule, over a period
			 of 3 consecutive payments.
				(c)No additional
			 adverse treatmentWith respect to a loan held by an insured
			 depository institution and treated as an accrual loan by reason of subsection
			 (a), an appropriate Federal banking agency may not impose any additional
			 accounting requirements on such institution with respect to such loan compared
			 to the requirements that would otherwise have been placed on such institution
			 with respect to such loan if such loan were not being treated as an accrual
			 loan by reason of subsection (a), if the result of such additional requirement
			 would adversely impact the measurement of capital of the institution.
			(d)Prohibition on
			 the re-Classification of loans based solely on collateral valueAn appropriate Federal banking agency may
			 not require an insured depository institution to treat a loan as a non-accrual
			 loan solely on the basis that the collateral of such loan has reduced in
			 value.
			(e)Provisions not
			 applicable to publicly traded institutionsThis section shall not apply with respect
			 to any issuer of a security registered pursuant to section 12 of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78l).
			3.Study
			(a)In
			 generalThe Financial
			 Stability Oversight Council shall conduct a study of how best to prevent
			 contradictory guidance from being issued by appropriate Federal banking
			 agencies to insured depository institutions with respect to loan
			 classifications and capital requirements.
			(b)ReportNot
			 later than the end of the 60-day period beginning on the date of the enactment
			 of this Act, the Financial Stability Oversight Council shall issue a report to
			 the Congress containing—
				(1)all determinations
			 and conclusions made by the Council in carrying out the study required under
			 subsection (a); and
				(2)legislative recommendations that the
			 Council believe will prevent contradictory guidance from being issued by
			 appropriate Federal banking agencies to insured depository institutions with
			 respect to loan classifications and capital requirements.
				4.DefinitionsFor purposes of this Act:
			(1)Appropriate
			 Federal banking agencyThe term appropriate Federal
			 banking agency—
				(A)has the meaning given such term under
			 section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and
				(B)means the National Credit Union
			 Administration Board, in the case of a credit union.
				(2)Insured
			 depository institutionThe
			 term insured depository institution means—
				(A)an insured depository institution, as
			 defined under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813);
			 and
				(B)a credit
			 union.
				5.SunsetEffective after the end of the 2-year period
			 beginning on the date of the enactment of this Act, this Act shall cease to
			 have any force or effect.
		
